DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (Japanese Patent Publication 406247237-A).
	Re claim 1, Ota discloses a bumper assembly comprising a bumper beam (4) elongated in a cross-vehicle direction; and a bumper that is plastic (the thinner forward portion of 1 excluding 4), the bumper being elongated in the cross-vehicle direction and affixed to the bumper beam, the bumper beam being rigid relative to the bumper (the bumper beam is more rigid due to its increased thickness); the bumper defining a cavity (3a, 3b, 3c) enclosed by the bumper, the cavity being elongated in the cross-vehicle direction.
	Re claim 2, the bumper includes an air intake elongated in the cross-vehicle direction.

    PNG
    media_image1.png
    259
    381
    media_image1.png
    Greyscale

	Re claim 3, the bumper includes an upper beam (forming 3a) above the air intake and a lower beam (forming 3c) below the air intake, the cavity being defined by the lower beam and the upper beam, and the upper beam and the lower beam being monolithic (see figure 3).
	Re claim 7, the bumper includes an upper beam and a lower beam spaced from the upper beam, the lower beam defining the cavity (3c).

    PNG
    media_image2.png
    259
    381
    media_image2.png
    Greyscale

	Re claim 8, the bumper beam (4) abuts the upper beam and the lower beam (as shown in figure 3).

    PNG
    media_image3.png
    760
    502
    media_image3.png
    Greyscale

	Re claim 12, the bumper has a lower end and the cavity increases in thickness to the lower end (see the annotated figure above).	
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tejima et al. (Japanese Patent Publication 411115654A).
	Re claim 1, Tejima et al. discloses a bumper assembly comprising a bumper beam (51, 52) elongated in a cross-vehicle direction; and a bumper (A) that is plastic, the bumper being elongated in the cross-vehicle direction and affixed to the bumper beam (by 4 and the rest of the vehicle structure), the bumper defining a cavity (the lowest O in figure 1) enclosed by the bumper, the cavity being elongated in the cross-vehicle direction.
	Re claim 7, the bumper includes an upper beam and a lower beam spaced from the upper beam, the lower beam defining the cavity (see the annotated figure below).

    PNG
    media_image4.png
    474
    395
    media_image4.png
    Greyscale

	Re claim 12, the bumper has a lower end and the cavity increases in thickness to the lower end (see the annotated figure above).
	Tejima et al. does not disclose the bumper beam being rigid relative to the bumper, the bumper beam being metal.
	The examiner takes Official Notice that the use of metal for bumper beams is old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a bumper beam, such as that disclosed by Tejima et al., to be made of metal and thus more rigid relative to the bumper since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416 (CCPA 1960). 


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (Japanese Patent Publication 406247237-A) in view of Tashiro et al. (US Patent 2015/0136512).
	Ota discloses all the limitations of the claims, as applied above, except for the bumper including lamp compartments between the upper beam and the lower beam and the bumper including lamp compartments above the cavity.
	Tashiro et al. teaches a bumper including lamp compartments (10d) between an upper beam and a lower beam, and the bumper including lamp compartments above the cavity (see the annotated figure below).

    PNG
    media_image5.png
    564
    744
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a bumper, such as that disclosed by Ota, to have lamp compartments between the upper beam and the lower beam and the bumper including lamp compartments above the cavity, as taught by Tashiro et al., in order to provide an aesthetic placement for the running lights of a vehicle. 


Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (Japanese Patent Publication 406247237-A).
Ota discloses all the limitations of the claims, as applied above, except for at least a portion of the cavity at the lower end being greater than 30 mm in a vehicle-rearward direction, the bumper has a class-A surface, and the bumper having a reference height less than 500 mm.
	The examiner takes Official Notice that bumpers having class-A surface are old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a bumper, such as that disclosed by Ota, to have a class-A surface, as is old and well known in the art, in order to provide an aesthetically appealing bumper the vehicle.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a portion of the cavity at the lower end to be greater than 30mm in a vehicle-rearward direction and the bumper to have a reference height less than 500mm, since such a modification would having involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (Japanese Patent Publication 406247237-A) in view of Shen et al. (US Patent Application Publication 2019/0061678A1).
	Ota does not disclose the cavity being aligned with a knee of a pedestrian impact test leg form.
	Shen et al. teaches a bumper (40, figure 8) aligned with a knee of a pedestrian impact test leg form.
. 

Allowable Subject Matter
Claims 9, 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive with regard to claims 1-8, 12, 13, and 15-20.
	Applicant argues that the claim language “the bumper defining a cavity enclosed by the bumper” requires that the bumper completely define the cavity and completely surround the cavity.  The examiner respectfully disagrees.  Applicant cites paragraph 0048 of the specification in support of applicant’s interpretation regarding the claim language, but this language does not specify that the bumper must completely define the cavity and completely surround the cavity.  It merely restates the claim language.   Applicant’s claim language is broad enough to encompass the structure of the Ota reference as detailed in the rejection above. Applicant’s also cites a dictionary definition of the term “enclose” which means to “to close in: surround”.   The examiner does not disagree with the definition.  The examiner only disagrees in that the applicant 
	Applicant also argues that the rejection of claims 1, 12, and 16 under 35 U.S.C. 103 as being unpatentable over Tejima et al. (Japanese Patent Publication 411115654A) cannot be maintained since applicant believes the facts relied upon as common knowledge in the Office Action are not capable of instant and unquestionable demonstration.  However, applicant does not specifically argue why what is relied upon as common knowledge, namely that the use of metal for bumper beams, is not well known in the art.  Applicant instead argues that the element 4 could be a crush can or some other type of crushable element.  Thus applicant’s argument against the taking of Official Notice by the examiner is not persuasive.  As to whether the element 4 could be a crush can or some other type of element, the provided machine translation of the reference indicates that 4 is a “robust member” which supports the bumper body while it absorbs energy.  If 4 were less rigid than the bumper body, then then the body itself would not elastically deform in a collision as suggested by the machine translation.  Instead, the bumper beam would remain rigid and element 4 would deform in response to collision.      


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JASON S MORROW/Primary Examiner, Art Unit 3612